DETAILED ACTION
Claim(s) 1-15 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 is being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“inflation and deflation means for inflating and deflating the cuff”, as recited in claim 1, line 4; and
“a second sensor … configured to sense a second signal …”, as recited in claim 1, lines 7-8. 
These limitations are being interpreted as follows:
“a pump for inflating … and a valve for deflating …”, or equivalents thereof, as recited on pg. 11, lines 25-26 of the specification filed on 12/14/2018; and
“an optical sensor … an optical fiber”, as recited on at least pg. 8, lines 2-22, “a strain gauge”, as recited on at least pg. 9, lines 31-32, “second sensor … sense a signal that is - at least roughly estimated -  directly proportional to the arterial volume changes”, as recited on at least pg. 7, lines 2-3 as recited in the specification filed 12/14/2018, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 12-15 are directed to “a method” and “a device”, which describe one of the four statutory categories of patentable subject matter, i.e., a process (claims 12-14) and a machine (claim 15). Therefore, further consideration is necessary. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 12-15 recite the abstract idea of mental and mathematical concepts, as follows:
“determining a pulse pressure of the subject, based on the pressure signal”;
“determining, based on the second signal, an arterial volume change of an artery of the subject …”; and
“determining arterial compliance of the subject either by determining an a maximum arterial volume change of the arterial volume changes … and dividing the maximum arterial volume change by the pulse pressure … or by dividing each of the determined arterial volume changes of the plurality of cardiac cycles by the pulse pressure … then determining a maximum of the plurality of arterial compliance values”. 
The determining a pulse pressure and an arterial volume change of an artery of the subject, and using the determined values and dividing a maximum arterial volume change by the pulse pressure is directed towards mentally determining values and using the values in a mathematical calculation to determine arterial compliance. Currently, there is nothing to suggest an undue level of complexity in determining a pulse pressure and an arterial volume change. A person of ordinary skill, with the aid of pen and paper, could reasonably look at a graph and use basic calculus to determine a pulse pressure and arterial volume change. Further, dividing a maximum value by the determined pulse pressure is an example of a mathematical concept, of dividing two numbers to obtain a result. Further, claim 15 currently recites a processing unit to perform the steps. However, but for recitation and performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps, the mental and mathematical concepts can still be performed in the human mind. There is currently nothing to suggest an undue level of complexity in determining a pulse pressure and an arterial volume change. 
Prong Two: Claims 12, 14, and 15 do not recite additional elements that integrate the mental and mathematical concepts into a practical application. Therefore, the claims are “directed to” the judicial exceptions. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “a processing unit” (claim 15)), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “an inflatable cuff, sensing a pressure signal, sensing a second signal” (claim 12, 14, and 15)).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer. Attaching an inflatable cuff, inflating the cuff, deflating the cuff, sensing a pressure signal, and sensing a second signal are all directed towards the pre-solution activity of data gathering in order to obtain results to be used by the judicial exceptions. Further, besides an inflatable cuff, which is known within the art to obtain a pressure signal, no structure is claimed or described in claims 12, 14, and 15. Therefore, the additional elements are either directed towards data gathering or generically implementing the judicial exceptions in a computer environment. Further, there is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, “an inflatable cuff” and “a processor” are well-understood, routine, and conventional, as disclosed by Shankar (Fig. 9, element 30, “ pressure cuff” and Fig. 9, element 58, “microprocessor” ). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 12, 14, and 15 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre-solution data gathering or generically implementing the judicial exception in a computer environment, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the pre-solution activity (or the structure used for such activity) (“determine pulse pressure by an oscillometric evaluation using the pressure signal or the pressure signal and the second signal” (claim 13)), 
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, “an oscillometric method” for determining a pressure signal is well-understood, routine, and conventional, as disclosed by Davis (para. [0091]). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Further, the method and processor elements are not integrated with a particular machine integral to the claim to integrate the abstract ideas into a practical application. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 12-15 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018), hereinafter referred to as Shankar.
The claims are generally directed towards a method for determining an arterial compliance of a subject, comprising 5the steps of: attaching an inflatable cuff to a body part of the subject; inflating the cuff to a first pressure above systolic pressure; deflating the cuff to a second pressure below diastolic pressure; sensing a pressure signal that is indicative of a pressure within the cuff while the cuff is being deflated from above systolic pressure to below diastolic pressure; sensing a second signal that is responsive to expansions and contractions of the cuff caused by a pulsating blood flow of the subject while the cuff is deflated from above systolic pressure to below diastolic pressure;  15determining a pulse pressure (ΔP) of the subject, based on the pressure signal; determining, based on the second signal, an arterial volume change (ΔVart) of an artery of the subject  for each of a plurality of cardiac cycles recorded while the cuff is being deflated from above systolic pressure to below diastolic pressure;  20and determining the arterial compliance of the subject either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP), 25or by dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values.
Regarding Claim 12, Shankar discloses a method for determining an arterial compliance of a subject (Abstract, “method for detecting …”, Fig. 9, and pg. 51, para. 3), comprising 5the steps of: 
attaching an inflatable cuff to a body part of the subject (Fig. 9, element 30, “ pressure cuff”, the cuff is attached to a body part of the subject, and pg. 40, para. 3, “volume plethysmograph system includes pressure cuff”); 
inflating the cuff to a first pressure above systolic pressure (pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”); 
deflating the cuff to a second pressure below diastolic pressure (pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); 
sensing a pressure signal that is indicative of a pressure within the cuff while the cuff is being deflated from above systolic pressure to below diastolic pressure (pg. 40, para. 3, and pg. 41, para. 3, “physiological signal from pressure cuff includes … the actual cuff pressure from pressure transducer and differential amplifier and ADC …”); 
sensing a second signal (pg. 46, para. 2, “volume plethysmograph system … volume pulse signal is recorded …”) that is responsive to expansions and contractions of the cuff caused by a pulsating blood flow of the subject while the cuff is deflated from above systolic pressure to below diastolic pressure (pg. 45, para. 2, “unit then starts recording the volume pulse signal from under the cuff …”, and pg. 38, para. 2, “sensing the arterial blood volume differential while the artery is placed under discrete levels of induced pressure … sensing of arterial blood volume differential can be accomplished using an electrical impedance plethysmograph or volume plethysmograph …”);  15
determining a pulse pressure (ΔP) of the subject, based on the pressure signal (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”); 
determining, based on the second signal, an arterial volume change (ΔVart) of an artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”) for each of a plurality of cardiac cycles recorded while the cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”);  20and 
determining the arterial compliance of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”) 
either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), 
25or by dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
Regarding Claim 14, Shankar discloses a method for determining an arterial compliance of a subject (Abstract, “method for detecting …”, Fig. 9, and pg. 51, para. 3), comprising the steps of: 
receiving a pressure signal that is indicative of a pressure within a cuff (Fig. 9, element 30, “ pressure cuff”, the cuff is attached to a body part of the subject) attached to a body part the subject while the cuff is being deflated from above systolic pressure to below diastolic pressure (pg. 40, para. 3, and pg. 41, para. 3, “physiological signal from pressure cuff includes … the actual cuff pressure from pressure transducer and differential amplifier and ADC …”, and pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); 
receiving a second signal (pg. 46, para. 2, “volume plethysmograph system … volume pulse signal is recorded …”) that is responsive to expansions and contractions of the cuff caused by a pulsating blood flow of the subject while the cuff is deflated from above systolic pressure to below diastolic pressure (pg. 45, para. 2, “unit then starts recording the volume pulse signal from under the cuff …”, and pg. 38, para. 2, “sensing the arterial blood volume differential while the artery is placed under discrete levels of induced pressure … sensing of arterial blood volume differential can be accomplished using an electrical impedance plethysmograph or volume plethysmograph …”); 
determining a pulse pressure (ΔP) of the subject, based on the pressure signal (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”); 
determining, based on the second signal, an arterial volume change (ΔVart) of an artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”) for each of a plurality of cardiac cycles recorded while the cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); and 
determining the arterial compliance of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”) either by 
determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), -6-DE GROOT et al. -- Appln. No.: Not Yet Assigned
or by dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018), hereinafter referred to as Shankar, in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018), hereinafter referred to as Davis.
The claims are generally directed towards a device for determining an arterial compliance of a subject, comprising: an inflatable cuff which is attachable to a body part of the subject; inflation and deflation means for inflating and deflating the cuff;  5a pressure sensor which is configured to sense a pressure signal that is indicative of a pressure within the cuff; a second sensor which is at least partly integrated in the cuff and configured to sense a second signal that is responsive to expansions and contractions of the cuff caused by a pulsating blood flow in an artery of the subject; and 10a processing unit which is configured: to evaluate at least parts of the pressure signal and the second signal that are recorded while the cuff is attached to the body part of the subject and being deflated from above systolic pressure to below diastolic pressure, to determine based on said part of the pressure signal a pulse pressure 15(ΔP) of the subject, to determine based on said part of the second signal an arterial volume change (ΔVart) of the artery of the subject for each of a plurality of cardiac cycles recorded while the cuff is being deflated from above systolic pressure to below diastolic pressure; and to determine the arterial compliance (C) of the subject either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP), or by dividing each of the determined arterial volume changes (ΔVart) 25of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values.
Regarding Claim 1, Shankar discloses a device for determining an arterial compliance of a subject (Fig. 9, and pg. 51, para. 3), comprising: 
an inflatable cuff (Fig. 9, element 30, “ pressure cuff”) which is attachable to a body part of the subject (Fig. 9, the cuff is attached to a body part of the subject, and pg. 40, para. 3, “volume plethysmograph system includes pressure cuff”); 
inflation and deflation means for inflating and deflating the cuff (Fig. 9, element 32, 34, 36, and 38, pg. 40, para. 3, “pressure relief valve, electronic pressure valve for deflation, and pump associated with needle valve, all pneumatically coupled via air line to pressure cuff”);  
5a pressure sensor (Fig. 9, element 52, “pressure transducer”) which is configured to sense a pressure signal that is indicative of a pressure within the cuff (pg. 40, para. 3, and pg. 41, para. 3, “physiological signal from pressure cuff includes … the actual cuff pressure from pressure transducer and differential amplifier and ADC …”); 
a second sensor which is at least partly integrated in the cuff (Fig. 9, and pg. 40, para. 3, “volume plethysmograph … all pneumatically coupled via air line to pressure cuff … air line is also pneumatically coupled to pressure transducer”, also Fig. 2, element 10, “impedance plethysmograph”, and pg. 28, para. 2, “two types of systems that can be used in conjunction … electrical impedance plethysmograph … volume plethysmograph”, either electrical impedance or volume method can be used as a second sensor) and configured to sense a second signal (pg. 46, para. 2, “volume plethysmograph system … volume pulse signal is recorded …”) that is responsive to expansions and contractions of the cuff caused by a pulsating blood flow in an artery of the subject (pg. 45, para. 2, “unit then starts recording the volume pulse signal from under the cuff …”, and pg. 38, para. 2, “sensing the arterial blood volume differential while the artery is placed under discrete levels of induced pressure … sensing of arterial blood volume differential can be accomplished using an electrical impedance plethysmograph or volume plethysmograph …”); and 
10a processing unit (Fig. 9, element 58, “microprocessor”) which is configured: 
to evaluate at least parts of the pressure signal and the second signal that are recorded while the cuff is attached to the body part of the subject and being deflated from above systolic pressure to below diastolic pressure (pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”), 
to determine based on said part of the pressure signal a pulse pressure 15(ΔP) of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”), 
to determine based on said part of the second signal an arterial volume change (ΔVart) of the artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”), for each of a plurality of cardiac cycles recorded while the cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); and 
to determine the arterial compliance (C) of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”), and  
either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), 
or by dividing each of the determined arterial volume changes (ΔVart) 25of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
	However, Shankar does not explicitly disclose that the processor is configured to perform the evaluating, and determining steps to determine the arterial compliance of the subject.
	Davis teaches of a system for determining vessel compliance as a function of the pulse wave and the applied pressure (Abstract), including an inflatable cuff (Fig. 7, element 120), a pressure sensor (Fig. 7, element 110), and a second sensor to sense a second signal responsive to expansions and contractions of the cuff caused by blood flow (Fig. 7, element 130). Davis teaches the vessel compliance can be determined by the volume changed generated by the pulse divided by the change in pressure to the cuff (para. [0090]). Davis further teaches that the entire system and calculations are configured to be performed by a monitor (Fig. 7, element 100), including circuitry and processors (para. [0073]). Davis further teaches that a volume/pressure analyzer (Fig. 7, element 115) is configured to perform the calculations by obtaining the volume and pressure data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor disclosed by Shankar to explicitly allow the microprocessor to perform the calculations of determining the arterial compliance. Davis teaches that the monitor can include multiple microprocessors or software to allow for the monitor to perform calculations and display the calculations to a user (para. [0073], [0077]). 
Regarding Claim 2, modified Shankar discloses the device according to claim 1.
While Shankar does disclose the oscillometric method of blood pressure measurement (pg. 8, para. 2), modified Sankar does not explicitly disclose wherein the processing unit is configured to determine the pulse pressure of the subject based on the pressure signal by an oscillometric evaluation.
Davis further teaches that the oscillometric method for blood pressure determination is explicitly used (para. [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to explicitly determine blood pressure based on an oscillometric evaluation. Davis teaches that using the oscillometric evaluation to determine pulse pressure is a known method within the art, and can be used to determine compliance of a vessel (para. [0047]). One of ordinary skill would have recognized that using an oscillometric evaluation method is one option that could be used and would yield predictable results of a pulse pressure that can be used to determine arterial compliance.
Regarding Claim 3, modified Shankar discloses the device according to claim 2.
 	However, modified Shankar does not explicitly disclose wherein the processing unit is configured to determine the pulse pressure of the subject not only based on the pressure signal, but also based on the second signal.
	Davis further teaches that the pulse pressure of the subject is determined based on a pressure signal and a volume signal (para. [0088], “analyzes the volume values versus pressure values .. determine arterial pressures and calculate pulse pressure …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit disclosed by modified Shankar to explicitly determine the pulse pressure based on the pressure signal and a volume signal. Davis teaches that using both values can be used to determining pulse pressure in a predictable manner (para. [0088]). 
Regarding Claim 4, modified Shankar discloses the device according to claim 1.
However, modified Shankar does not explicitly disclose wherein the second sensor includes an 10optical sensor.
Davis further teaches that the impedance volume sensor can include an optical absorption, diffusion, reflection, etc. sensor to determine bio-impedance and detect volume changes of the vessel (para. [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified Shankar to explicitly use an optical sensor as taught by Davis. Davis teaches that optical sensors are known within the art and are capable of determining and detecting volume changes of a vessel to determine blood volume and flow (para. [0087]).
Regarding Claim 15, Shankar discloses a device for determining an arterial compliance of a subject (Fig. 9, and pg. 51, para. 3), comprising a processing unit (Fig. 9, element 58, “microprocessor”): 
to evaluate at least parts of a pressure signal and a second signal that are recorded while a cuff (Fig. 9, element 30, “ pressure cuff”, the cuff is attached to a body part of the subject, and pg. 40, para. 3, “volume plethysmograph system includes pressure cuff”) is attached to the body part of the subject and being deflated from above systolic pressure to below diastolic pressure (pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”), 
to determine based on said part of the pressure signal a pulse pressure (ΔP) of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”), 
to determine based on said part of the second signal an arterial volume change (ΔVart) of the artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”), for each of a plurality of cardiac cycles recorded while the cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); and 
to determine the arterial compliance (C) of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”) either by: 
determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), 
or dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
	However, Shankar does not explicitly disclose that the processor is configured to perform the evaluating and determining steps to determine the arterial compliance of the subject.
Davis teaches of a system for determining vessel compliance as a function of the pulse wave and the applied pressure (Abstract), including an inflatable cuff (Fig. 7, element 120), and a second sensor to sense a second signal responsive to expansions and contractions of the cuff caused by blood flow (Fig. 7, element 130). Davis teaches the vessel compliance can be determined by the volume changed generated by the pulse divided by the change in pressure to the cuff (para. [0090]). Davis further teaches that the entire system and calculations are configured to be performed by a monitor (Fig. 7, element 100), including circuitry and processors (para. [0073]). Davis further teaches that a volume/pressure analyzer (Fig. 7, element 115) is configured to perform the calculations by obtaining the volume and pressure data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor disclosed by Shankar to explicitly allow the microprocessor to perform the calculations of determining the arterial compliance. Davis teaches that the monitor can include multiple microprocessors or software to allow for the monitor to perform calculations and display the calculations to a user (para. [0073], [0077]).
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018), hereinafter referred to as Shankar, in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018), hereinafter referred to as Davis, as applied to claim 4 above, and further in view of Varshneya et al. (Pub. No. US 2003/0095263, cited in the IDS filed 12/14/2018), hereinafter referred to as Varshneya.
Regarding Claim 5, modified Shankar discloses the device according to claim 4.
However, modified Shankar does not explicitly disclose wherein the optical sensor comprises an optical fibre which is integrated into the cuff, a light source which is configured to produce light that is coupled into the optical fibre at a first end of the 15optical fibre, and a light detector which is configured to detect the light at a second end of the optical fibre opposite the first end.
	Varshneya teaches of a non-invasive monitor for monitoring blood pressure including a cuff that wraps around an arterial wall of a patient (Abstract, and Fig. 16, para. [0047-0048]), including a pressure pump and gauge for inflating the cuff (Fig. 16, element 1428, 1432), and a second sensor (Fig. 1430, 1438, 1440). Varshneya further teaches that the second sensor comprises a fiber optic sensor coil integrated into the inflatable cuff (Fig. 16, element 1420, 1430, para. [0232], “fiber topic sensor ... integrated within the cuff”). Varshneya further teaches of a light source configured to produce light coupled to the optical fiber (Fig. 16, element 1438, 1436a, and para. [0243], “LED that sends light through an input fiber optic line …”) and a light detector to detect light (Fig. 16, element 1440, 1436b, and para. [0243], “light detector converts the light returned from the sensor via a second fiber optic line into electrical signals …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second sensor disclosed by modified Shankar to explicitly include a fiber optic sensor integrated into the cuff to determine values based on blood flow within the artery. Varshneya teaches that a fiber optic sensor can be used to measure blood pressure within a cuff during oscillometric methods by detecting a pulse (para. [0234-0237]). One of ordinary skill would have recognized that substituting a fiber optic sensor to measure pressure would yield the predictable results of determining a pulsating blood flow signal as taught by Varshneya, while maintaining comfort for the patient (para. [0232]). 
Regarding Claim 6, modified Shankar discloses the device according to claim 5, wherein the light detector is configured to transform the detected light into an electrical signal that is proportional to an intensity of 20the detected light and that represents the second signal (Varshneya, Fig. 16, element 1440, para. [0243], “detector converts the light returned from the sensor via a second fiber optic line into electrical signals … microprocessor … blood pressure storage … processing …”).
Regarding Claim 7, modified Shankar discloses the device according to claim 5.
However, modified Shankar does not explicitly disclose wherein the cuff comprises an inflatable part and a stretchable carrier material connected to the inflatable part, wherein the optical fibre is integrated in the stretchable carrier material.
Varshneya teaches of an inflatable cuff (Fig. 16, element 1420, and para. [0232], “cuff may be inflated or deflated using an air pump …”). Varshneya further teaches in one embodiment that the fiber optic sensor can be encased in a plastic sheet while still being connected to the pad material (para. [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff structured disclosed by modified Shankar to explicitly include a carrier material connected to the cuff to encapsulate the optical fiber with a stretchable carrier material. Varshneya teaches that a thin plastic sheet can be used to protect the sensor from liquids and moisture while still achieving high strength (para. [0122]). One of ordinary skill in the art would further recognize that by incorporating the plastic material in the cuff would yield the predictable results of protecting the fiber optic sensor from damage.
Regarding Claim 8, modified Shankar discloses the device according to claim 7.
However, modified Shankar does not explicitly disclose wherein the stretchable carrier material is arranged at a side of the cuff that is configured to contact the skin of the subject.
Varshneya further teaches that the fiber-exposed side of the substrate, which is encased in an outer protective plastic sheet, is placed directed under the patient (para. [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff structure disclosed by modified Shankar to explicitly disclose the fiber optic sensor is placed up against the patient. Varshneya teaches that by placing the fiber optic sensor, encased in the plastic sheet, directly under the patient, the fiber optic sensor is able to achieve good acoustic-mechanical coupling (para. [0122]). One of ordinary skill would recognize that this coupling would allow for more accurate blood pressure results, thus more accurate arterial compliance results.
Regarding Claim 9 and 10, modified Shankar discloses the device according to claim 5.
However, modified Shankar wherein the optical fibre is arranged in 30the cuff as a folded winding and wherein the optical fiber comprises at least two folded windings.
Varshneya further teaches that the fiber optic sensor can be folded or in a zigzag pattern (Fig. 9A, and para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber optic sensor to explicitly include multiple folded windings throughout the entire cuff. Varshneya further teaches that including multiple zigzags within the device, the fiber is able to be laid across the entire length of the cuff (para. [0116]). Further, one of ordinary skill in the art would recognize that including multiple folded windings would be obvious to try with reasonable expectations of determining a pulse pressure.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018), hereinafter referred to as Shankar, in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018), hereinafter referred to as Davis as applied to claim 1 above, and further in view of Pranevicius et al. (Pub. No. US 2014/0135634, cited in the IDS filed 12/14/2018), hereinafter referred to as Pranevicius.
Regarding Claim 11, modified Shankar discloses the device according to claim 1.
However, modified Shankar does not explicitly disclose wherein the second sensor includes a strain gauge.
Pranevicius teaches of a system for monitoring and calculating arterial compliance of a patient (Abstract, Fig. 1), including a pressure sensor and a volume sensor (para. [0094]). Pranevicius further teaches that the volume sensor is used to measure blood volume under the cuff (para. [0100]). Pranevicius further teaches that the volume sensor can be measured through a plethysmogram, for example, a strain gauge (para. [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second sensor disclosed by modified Shankar to explicitly use a strain gauge to measure a plethysmogram of a patient. Pranevicius teaches that detecting arterial volume change can be done through multiple different means, including a strain gauge, which one of ordinary skill in the art would recognize would yield the same predictable results of a plethysmogram using a different sensor to be used to determine arterial compliance (para. [0164]). 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018), hereinafter referred to as Shankar, as applied to claim 12 above, and further in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018), hereinafter referred to as Davis.
Regarding Claim 13, Shankar discloses the method according to claim 12.
While Shankar does disclose the oscillometric method of blood pressure measurement (pg. 8, para. 2), Shankar does not explicitly disclose wherein the pulse pressure of the subject is determined by an oscillometric evaluation either based on the pressure signal or based on the pressure signal and the second signal.
Davis teaches of a method for determining vessel compliance as a function of the pulse wave and the applied pressure (Abstract), including an inflatable cuff (Fig. 7, element 120) and a second sensor to sense a second signal responsive to expansions and contractions of the cuff caused by blood flow (Fig. 7, element 130). Davis teaches the vessel compliance can be determined by the volume changed generated by the pulse divided by the change in pressure to the cuff (para. [0090]). Davis further teaches that the oscillometric method for blood pressure determination is explicitly used (para. [0091]). Davis further teaches that the pulse pressure of the subject is determined based on a pressure signal and a volume signal (para. [0088], “analyzes the volume values versus pressure values .. determine arterial pressures and calculate pulse pressure …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to explicitly determine blood pressure based on an oscillometric evaluation. Davis teaches that using the oscillometric evaluation to determine pulse pressure is a known method within the art, and can be used to determine compliance of a vessel (para. [0047]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit disclosed by modified Shankar to explicitly determine the pulse pressure based on the pressure signal and a volume signal. Davis teaches that using both values can be used to determining pulse pressure in a predictable manner (para. [0088]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791